Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 13-14, 16 are objected to because of the following informalities: 
In Claim 2, line 4, “displaces” was probably meant to be displacers.
In line 13 of Claims 13, 14 and 16, “applying” was probably meant to be performing (given wording used in the independent claim).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “an input signal including a plurality of optical modes” and “a controller operatively coupled to the plurality of processing layers and configured to control a setting of the plurality of processing layers”. However, it is unclear in the claim what these modes would implement and moreover how this would be accomplished (what are the limitations for accomplishing the modes), and would therefore also amount to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The dependent claims are also subsequently rejected.
Claim 12 recites the limitations “propagating an input signal through a plurality of processing layers connected in series, the input signal including a plurality of optical modes” and “sending an output signal from the plurality of processing layers”. However, it is unclear in the claim what these modes would implement and moreover how this would be accomplished (what are the limitations for accomplishing the modes), and would therefore also amount to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The dependent claims are also subsequently rejected.
Additionally:
In Claim 10, line 3, “the output signal” lacks antecedent basis.
In Claim 13, line 12, “the plurality of displacers” lacks antecedent basis.
In Claim 23, line 16, “the apparatus” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10-12, 15, 17-19, 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mower, US 2019/0310070 A1.

Regarding Claim 1, Mower teaches:
An apparatus, comprising: a plurality of processing layers coupled in series, each processing layer in the plurality of processing layers including (Figs. 1, 10 11A; paragraph 82: showing and describing the plurality of layers connected in series of Mach Zehnder Interferometers (MZI) that are used in a quantum photonic processor (QPP). Examiner’s note: see also the applicants’ provided NPL of Killoran, Figs. 2 and 3): 
a Gaussian unit configured to perform a linear transformation on an input signal including a plurality of optical modes, the Gaussian unit including (paragraphs 6, 29, 43: the MZI, that are the Gaussian units, performs linear transformations on the plurality of input optical modes. Examiner’s note: see also the applicants’ provided NPLs of Killoran, Table I; and Su, Fig. 3): 
a network of interconnected beamsplitters and phase shifters (paragraph 36: interconnected beamsplitters and phase shifters. Examiner’s note: see also the applicants’ provided NPLs of Killoran, section II B; and Su, Algorithm 2; as well as Carolan, US 2019/0294199 A1, paragraph 81; and Beausoleil, 2005/0254823 A1, paragraph 44); 
and a plurality of squeezers operatively coupled to the network of interconnected beamsplitters and phase shifters (paragraphs 6-7, 34: wherein it describes control circuitry associated with the plurality of beam splitters that adjusts the phase setting so as to optimized the output states of the optical modes, this is describing a squeezer that adjusts phase fluctuations. Examiner’s note: see also the applicants’ provided NPLs of Killoran, Fig. 1; and Su, Fig 1; and Beausoleil, 2005/0254823 A1, paragraph 44);  
and a plurality of nonlinear gates operatively coupled to the Gaussian unit and configured to perform a nonlinear transformation on the plurality of optical modes (paragraphs 31, 121: the quantum photonic processor (QPP) can be enhanced with nonlinear optical elements that are the nonlinear gates. Examiner’s note: see also the applicants’ provided NPLs of Killoran, Abstract; and Su, Introduction; and Beausoleil, 2005/0254823 A1, paragraphs 44-47);  
and a controller operatively coupled to the plurality of processing layers and configured to control a setting of the plurality of processing layers (Fig. 1; paragraphs 6, 33-34, 41: wherein as shown and described control circuitry is coupled to the plurality of layers connected in series of Mach Zehnder Interferometers and to control elements of it. Examiner’s note: see also the applicants’ provided NPLs of Killoran, Fig. 4; and Carolan, US 2019/0294199 A1, paragraph 48).

Regarding Claim 4, Mower further teaches:
The apparatus of claim 1, wherein at least one of the Gaussian unit or the plurality of nonlinear gates is configured to create an entanglement or a superposition in the plurality of optical modes (paragraphs 5, 53, 81: entanglement and superposition of the modes).

Claim 6 is similar to Claim 4 (the controller as recited also taught by Mower as previously pointed out, see Fig. 1; paragraphs 6, 33-34, 41: wherein as shown and described control circuitry is coupled to the plurality of layers connected in series of Mach Zehnder Interferometers and to control elements of it. Examiner’s note: see also the applicants’ provided NPLs of Killoran, Fig. 4; and Carolan, US 2019/0294199 A1, paragraph 48) and is rejected under the same rationale as stated above for that claim.

Regarding Claim 7, Mower further teaches:
The apparatus of claim 1, further comprising: a light source configured to send the plurality of optical modes, the light source and the plurality of processing layers being fabricated in a substrate (paragraphs 6, 33, 42: optical modes generated by a light source and fabricated on the same semiconductor substrate as the layers of Mach Zehnder Interferometers that are used in the quantum photonic processor).

Regarding Claim 8, Mower further teaches:
The apparatus of claim 1, further comprising: a feedback loop operatively coupled to an output interface of the plurality of processing layers, the feedback loop configured to send at least a portion of an output signal back from the plurality of processing layers to an input interface as a new input signal for the plurality of processing layers (paragraph 115: optical modes at the exit or output of the MZIs are transmitted back to the entrance or input of the MZIs in a feedback loop).

Regarding Claim 10, Mower further teaches:
The apparatus of claim 1, further comprising a detector operatively coupled to the plurality of processing layers and configured to measure a photon number of each optical mode in the output signal (paragraphs 6, 31, 39: detectors to determine the optical modes output state that includes photon number measure).

Regarding Claim 11, Mower further teaches:
The apparatus of claim 1, wherein the controller is operatively coupled to: (i) each beamsplitter and phase shifter in the network of interconnected beamsplitters and phase shifters; (ii) each squeezer in the plurality of squeezers; and (iii) each nonlinear gate in the plurality of nonlinear gates (Fig. 1; paragraphs 6, 33: the control circuitry is coupled to all of the interconnected MZIs that includes the beam splitters, phase shifters, squeezers and the nonlinear optical elements/gates as previously described).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 9, 13-14, 16, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mower, US 2019/0310070 A1, in view of Killoran, “Continuous-variable quantum neural networks”, June 18, 2018, in applicants’ IDS.

Regarding Claim 2, Mower teaches:
The apparatus of claim 1, wherein: the Gaussian unit further includes,
operatively coupled to the plurality of squeezers and the network of interconnected beamsplitters and phase shifters (paragraph 36: interconnected beamsplitters and phase shifters. Examiner’s note: see also the applicants’ provided NPLs of Killoran, section II B; and Su, Algorithm 2; as well as Carolan, US 2019/0294199 A1, paragraph 81; and Beausoleil, 2005/0254823 A1, paragraph 44. And, paragraphs 6-7, 34: wherein it describes control circuitry associated with the plurality of beam splitters that adjusts the phase setting so as to optimized the output states of the optical modes, this is describing a squeezer that adjusts phase fluctuations. Examiner’s note: see also the applicants’ provided NPLs of Killoran, Fig. 1; and Su, Fig 1; and Beausoleil, 2005/0254823 A1, paragraph 44),  
a first portion of the network of interconnected beamsplitters and phase shifters is configured to form a first interferometer to apply a first phase-less Gaussian transformation on the plurality of optical modes (paragraphs 6, 36: Mach-Zehnder interferometers consisting of interconnected beamsplitters and phase shifters for linear, that is phase-less gaussian, transformation on the optical modes), 
a second portion of the network of interconnected beamsplitters and phase shifters is configured to form a second interferometer to apply a second phase-less Gaussian transformation on the plurality of optical modes (paragraphs 6, 36: Mach-Zehnder interferometers consisting of interconnected beamsplitters and phase shifters for linear, that is phase-less gaussian, transformation on the optical modes),  
and the plurality of nonlinear gates is configured to apply the nonlinear transformation between a first set of position eigenstates and a second set of position eigenstates of the plurality of optical modes (paragraphs 31, 69, 121: the quantum photonic processor (QPP) can be enhanced with nonlinear optical elements that are the nonlinear gates for nonlinear transformations and optimization. Examiner’s note: see also the applicants’ provided NPLs of Killoran, Abstract; and Su, Introduction; and Beausoleil, 2005/0254823 A1, paragraphs 44-47).
Mower may not have explicitly taught:
a plurality of displacers
the plurality of displaces configured to apply a position-only displacement to the plurality of optical modes,
the plurality of squeezers is configured to apply a position-only squeezing to the
plurality of optical modes.
However, Killoran shows (Figs. 1 and 4: wherein it is shown and described the usage of displacers and squeezers for position displacement. Examiner’s note: see also the applicants’ provided NPL of Su, Fig. 1; and Beausoleil, 2005/0254823 A1, paragraph 44). 
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to use the teachings of Killoran with that of Mower for having a plurality of displaces and squeezers configured to apply a position-only displacement to the plurality of optical modes.
The ordinary artisan would have been motivated to modify Mower in the manner set forth above for the purposes of having a quantum neural network architecture trained with classical inputs as position-displaced vacuum states [Killoran: Fig. 4; p. 10].

Regarding Claim 3, Mower further teaches:
The apparatus of claim 1, wherein: the Gaussian unit further includes,
operatively coupled to the plurality of squeezers and the network of interconnected beamsplitters and phase shifters (paragraph 36: interconnected beamsplitters and phase shifters. Examiner’s note: see also the applicants’ provided NPLs of Killoran, section II B; and Su, Algorithm 2; as well as Carolan, US 2019/0294199 A1, paragraph 81; and Beausoleil, 2005/0254823 A1, paragraph 44. And, paragraphs 6-7, 34: wherein it describes control circuitry associated with the plurality of beam splitters that adjusts the phase setting so as to optimized the output states of the optical modes, this is describing a squeezer that adjusts phase fluctuations. Examiner’s note: see also the applicants’ provided NPLs of Killoran, Fig. 1; and Su, Fig 1; and Beausoleil, 2005/0254823 A1, paragraph 44), 
a first portion of the network of interconnected beamsplitters and phase shifters is configured to form a first interferometer to apply a first phase-sensitive Gaussian transformation on the plurality of optical modes (paragraphs 6, 36: Mach-Zehnder interferometers consisting of interconnected beamsplitters and phase shifters that adjust phase settings, that is phase-sensitive, for transformation on the optical modes), 
a second portion of the network of interconnected beamsplitters and phase shifters is configured to form a second interferometer to apply a second phase-less transformation on the plurality of optical modes (paragraphs 6, 36: Mach-Zehnder interferometers consisting of interconnected beamsplitters and phase shifters for linear, that is phase-less gaussian, transformation on the optical modes),  
and the plurality of nonlinear gates is configured to apply an arbitrary nonlinear transformation to the plurality of optical modes (paragraphs 31, 69, 121: the quantum photonic processor (QPP) can be enhanced with nonlinear optical elements that are the nonlinear gates for nonlinear transformations and optimization. Examiner’s note: see also the applicants’ provided NPLs of Killoran, Abstract; and Su, Introduction; and Beausoleil, 2005/0254823 A1, paragraphs 44-47).
And Killoran further teaches:
a plurality of displacers
the plurality of displacers configured to apply a displacement in position and momentum to the plurality of optical modes,
the plurality of squeezers is configured to apply squeezing along an arbitrary axis in a position-momentum plane to the plurality of optical modes (Figs. 1 and 4; p. 7, section C: wherein it is shown and described the usage of displacers and squeezers for position and momentum displacement. Examiner’s note: see also the applicants’ provided NPL of Su, Fig. 1 and section II; and Beausoleil, 2005/0254823 A1, paragraphs 2, 44).

Claim 5 is similar to Claim 3 (the controller of its last limitation being also taught by Mower as previously pointed out, see Fig. 1; paragraphs 6, 33-34, 41: wherein as shown and described control circuitry is coupled to the plurality of layers connected in series of Mach Zehnder Interferometers and to control elements of it. Examiner’s note: see also the applicants’ provided NPLs of Killoran, Fig. 4; and Carolan, US 2019/0294199 A1, paragraph 48) and is rejected under the same rationale as stated above for that claim.

Regarding Claim 9, Killoran further teaches:
The apparatus of claim 1, wherein at least one nonlinear gate in the plurality of nonlinear gates includes a cubic phase gate or a Kerr gate (p. 5, section A: cubic phase and Kerr gate. Examiner’s note: see also the applicants’ provided NPL Su, p. 17; and Beausoleil, 2005/0254823 A1, Figs. 6A-6B and paragraph 44).

Claim 23 is a combination of Claims 1, 2, 4 and 6 and is rejected under the same rationale and references as used in those claims (control circuitry/controller also being taught by Mower as previously pointed out, see paragraph 6; and different modes of operation/applications being also taught by Killoran, see Fig. 4).

Claim 12 is similar to Claim 1 and is rejected under the same rationale as stated above for that claim (the output signal also being taught by Mower, see paragraph 115, wherein optical modes at the exit or output of the MZIs are transmitted back to the entrance or input of the MZIs).
Claims 13-22 are similar to Claims 2-11 and are rejected under the same rationale as stated above for those claims (phase setting and phase-sensitive being previously pointed out by Mower as indicated above, see for example paragraphs 6-7, 41, 69, 119).

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Neven, US 2020/0169396 A1, teaches a neural network architecture implemented by one or more quantum processors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127